DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on August 18, 2022
Claims 1-5 and 7-10 is under examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAO et al. (EP 3,629,505 A1).

As per Claim 1 TAO teaches a method of bearer mapping in a wireless communications network, the wireless communications network comprising a plurality of nodes which support integrated wireless access and backhaul between a core network and user equipment, the method comprising at least some of the nodes of the network (Paragraph 0036 Fig. 6 shows an exemplary reference diagram for the integrated access backhaul, containing one IAB-donor and multiple IAB nodes as well as UEs that can connect to the different nodes thereby establishing data traffic routes with two or more hops. For instance, the IAB donor can be seen as the single logical node that comprises a set of functions similar to a base station (serving base station, gNB) ):
 preconfiguring the node with a bearer mapping policy by modifying a protocol layer of the node to define a plurality of sets of permitted values of communication identifiers and associate each set of values of the communication identifiers with a logical channel identifier and at least one quality of service (QoS) parameter (Paragraph 0023, 0040, Identification of the UE bearer for the PDU Routing across the wireless backhaul topology QoS enforcement by the scheduler on DL and UL on the wireless backhaul link Mapping of UE user-plane PDUs to backhaul RLC channels. As apparent from the figure, RLC PDUs are transmitted and received through the logical channels DL/UL DCCH (Dedicated Control CHannel) or DL/UL DTCH Dedicated Traffic.  The RLC status message is polled (requested) by setting a corresponding field in an AMD PDU accordingly (e.g. an 1-bit P field set to the value "1"; P field set to the value "0" would mean that a Status report is not requested) and transmitting the AMD PDU to the receiving side ), Wherein the  QoS parameter comprises any of a Prioritized Bit Rate parameter or a Bucket Size Duration parameter (Paragraph 0018, 0039, 0040  the receiving side may be further changed to prioritize the transmission of the reception feedback (e.g. prioritize reception feedback over other transmissions, such as user data), if the receiving side knows the acknowl-12 edgement timer is going to expire soon. For architecture group 1, several user-plane aspects can be considered, such as the placement of an adaptation layer, the functions to be supported by the adaptation layer, support 25 of multi-hop RLC, impacts on scheduler and QoS etc.. In order to select one single user-plane protocol architecture, trade-offs are likely to occur between these various aspects.), and 
receiving at least one signal at the node comprising a plurality of protocol data units, applying the bearer mapping policy to determine the logical channel identifier (Paragraph 0023, RLC PDUs are transmitted and received through the logical channels DL/UL DCCH (Dedicated Control CHannel) or DL/UL DTCH (Dedicated Traffic ) and the at least one quality of service parameter associated with one of the protocol data units and mapping one of the protocol data units to a logical channel having the logical channel identifier and applying the at least one quality of service parameter to the logical channel (Paragraph 0039, 0040, 0130 the UE bearer for the PDU Routing across the wireless backhaul topology QoS enforcement by the scheduler on DL and UL on the wireless backhaul link Mapping of UE user-plane PDUs to backhaul RLC channels. These conditions and/or the corresponding parameters (e.g. thresholds) to perform the step of determining whether to change the transmitting window size or not may be predetermined at the UE, e.g. being configured by the network side (e.g. the IAB donor; e.g. using higher-layer configuration messages such as part of the RRC layer) or may be hard coded into the UE (e.g. via the SIM card or programmed in line with 3GPP specifications). ).

As per Claim 2 TAO teaches the method according to claim 1 wherein preconfiguring the node is controlled by a donor node of the network (Paragraph 0036, 0037 Fig. 6 shows an exemplary reference diagram for the integrated access backhaul, containing one IAB-donor and multiple IAB nodes as well as UEs that can connect to the different nodes thereby establishing data traffic routes with two or more hops. For instance, the IAB donor can be seen as the single logical node that comprises a set of functions similar to a base station (serving base station, gNB)).

As per Claim 3 TAO teaches the method according to claim 1 wherein modifying the protocol layer of the node comprises modifying a Radio Link Control (RLC) adaptation layer of the node (Paragraph 0039,0040 The adaption layer (exemplary "Adapt" in the figures) may support different functions (see e.g. TR 38.874 version 0.4.0, section 8.2.2 "Adaptation Layer", incorporated herein by reference). For architecture group 1, several user-plane aspects can be considered, such as the placement of an adaptation layer, the functions to be supported by the adaptation layer, support of multi-hop RLC, impacts on scheduler and QoS etc. Identification of the UE bearer for the PDU Routing across the wireless backhaul topology QoS enforcement by the scheduler on DL and UL on the wireless backhaul link Mapping of UE user-plane PDUs to backhaul RLC channels).

As per Claim 4 TAO teaches the method according to claim 1, wherein the communication identifiers comprise a communication type identifier signifying a control data communication or a user data communication, a protocol identifier signifying a protocol of the communication, and a General Packet Radio Service Tunneling protocol  (GTP) tunnel identifier signifying a tunnel endpoint in a receiving GTP protocol entity (Paragraph 0039 As apparent therefrom, it is exemplarily assumed that the Layer2-relaying is performed using the adaptation layer (instead of using a GTP-U combined with an adaptation layer), the adaptation layer being exemplarily placed above the RLC layer or above the MAC layer ).

As per Claim 5 TAO teaches the method according to claim 1, wherein the communication identifiers are aggregated to reduce overhead (Paragraph 0154 the congested intermediate node may decide to aggregate the data bearers based on service type, and only focuses / prioritizes on the transmission of the aggregated bearer of a certain service type.).

6. (cancelled)

As per Claim 7 TAO teaches the method according to claim 1, wherein determining the set of values of the communication identifiers from the protocol data unit comprises reading the set of values of the communication identifiers from a header of the protocol data unit (Paragraph 0031, 0049 The RLC status message is polled (requested) by setting a corresponding field in an AMD PDU accordingly (e.g. an 1-bit P field set to the value "1"; P field set to the value "0" would mean that a Status report is not requested) and transmitting the AMD PDU to the receiving side. the value of the acknowledgement timer can adapted to the service type that is associated to the data packets. The service type can be e.g. video conference service or the best effort service (email, FTP) and impose certain requirements as to bandwidth and latency. For instance, the higher priority of the service could mean that more bandwidth is needed, in which case the higher the priority the longer the timer value can be set. ).

As per Claim 8 TAO teaches an integrated access and backhaul (IAB) node configured to perform the method of claim 1 (Paragraph 0034- 0036 Integrated access and backhaul (IAB) is a technique to implement a wireless backhaul, where the access and the backhaul communications use the same standard radio technology (e.g. 5G NR), thereby allowing interoperability among different base stations from different manufacturers which is an important criteria for the flexible deployment of dense cell networks. IAB can be deployed through both in-band and out-of-band relaying and can be used in both indoor and outdoor networks. ).

As per Claim 9 TAO teaches the IAB node according to claim 8, comprising any of an interim IAB node, an access IAB node (Paragraph 0034-0036 the integrated access backhaul, containing one IAB-donor and multiple IAB nodes as well as UEs that can connect to the different nodes thereby establishing data traffic routes with two or more hops. For instance, the IAB donor can be seen as the single logical node that comprises a set of functions similar to a base station (serving base station, gNB). ).

As per Claim 10 TAO teaches the IAB donor node configured to perform the method of claim 1 (Paragraph 0034-0036 the integrated access backhaul, containing one IAB-donor and multiple IAB nodes as well as UEs that can connect to the different nodes thereby establishing data traffic routes with two or more hops. For instance, the IAB donor can be seen as the single logical node that comprises a set of functions similar to a base station (serving base station, gNB). ).


Response to Argument(s)

Applicant's argument(s) filed on August 18, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 7 the Applicant argues in substance that: 

(A)  “Nowhere in the TOA et al can be found to disclose the Prioritized Bit Rate parameter, the Bucket Size Duration parameter nor the association in the method of the amended Claim 1..”

Response
• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, TAO explicitly states that how the TAO in paragraph 39-40 introduce the wireless architecture with an adaptation layer for backhauling. TAO further discloses, for example in paragraphs 47-50, discloses the QoS parameter because it discloses the nodes transmitting packets, such as an “UL grant,” which involves the current transmission/scheduling mechanisms control uplink data rate other nodes.  This meets the claimed limitation because the UL grant prioritizes communications, and their bit rates, by adjusting the data rates used by nodes to communicate.
	Therefore TAO reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468